994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Aderemi Abimbola ALLI, Appellant,v.CITY of MINNEAPOLIS, individually and as corporate citizenand officially as local government, Appellee.
No. 92-3637.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 26, 1993.Filed:  June 8, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Aderemi Abimbola Alli appeals from the district court's1 order dismissing this Title VII action following a non-jury trial.  Alli alleged that, while on probationary status in his job as an "Assessor I," the City of Minneapolis discriminatorily discharged him because of his race.


2
Upon careful review of the transcript, we conclude the district court did not err in finding the City did not discriminate against Alli on the basis of his race.   See Tuttle v. Henry J. Kaiser Co., 921 F.2d 183, 185-86 (8th Cir. 1990).  The City presented nondiscriminatory and non-pretextual reasons for discharging Alli, and Alli did not present any evidence that discriminatory motive or intent was a factor in the decision to discharge him.  Alli's claim that the Assessor's Office failed to train him adequately is not supported by the evidence.


3
We do not address Alli's claim, raised for the first time on appeal, that the district court should have applied disparate-impact rather than disparate-treatment analysis.   See Diamonds Plus, Inc. v. Kolber, 960 F.2d 765, 768 (8th Cir. 1992).


4
Accordingly, we affirm.



1
 The Honorable Diana E. Murphy, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the Honorable Jonathan Lebedoff, United States Magistrate Judge for the District of Minnesota